DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Preliminary Amendment
The preliminary amendment filed November 12, 2021 has been entered.  Claim 1 is canceled.  Claims 2-21 are new and currently pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites, “wherein the adjusting the first set of the stimulation values or the second set of stimulation values” (emphasis added).  Claim 2 for which claim 3 directly depends does not recite adjustment of the first set of stimulation values and the second set of stimulation values, alternatively.  Therefore, claim 3 does not further limit claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-4, 6-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maschino et al. (US PG Pub 2007/0179557) in view of Peterson et al. (US PG Pub 2013/0150918) and Kramer et al. (US PG Pub 2011/0257708).
Regarding claims 2, 6-8,  Maschino et al. discloses a method performed using a Spinal Cord Stimulation (SCS) system configured to deliver SCS for a pain therapy ([0041]), the method comprising: delivering at least two levels of stimulation, including a first level and a second level (“external stimulation sources”, “internal stimulation source” [0045],[0107-0109], [0114-0115]), to target tissue in or near a spine according to a programmed therapy schedule ([0007], [0093]); verifying, throughout a course of the pain therapy, whether the neurostimulation delivered using the stimulation parameter values for the first and second sets of stimulation parameters is effective for the pain therapy by monitoring whether the stimulation is causing evoked action potentials ([0046]), wherein the verifying includes: determining characteristic values of action potentials throughout the course of therapy, including determining a first set of characteristic values corresponding to times when the first level of neurostimulation is delivered and determining a second set of characteristic values corresponding to times when the second level of neurostimulation is delivered ([0046], [0048]); and analyzing the first set and the second set of characteristic values ([0102]); and adjusting the first set of stimulation values when the first set of characteristic values do not similarly correspond to the characteristic values in the analysis (“adverse therapeutic stimulation” [0103-0104], [0114-0115]); and adjusting the second set of stimulation values when the second set of characteristic values do not similarly correspond to the characteristic values analysis (“adverse therapeutic stimulation” [0103-0104], [0114-0115]).  Maschino et al. does not expressly disclose maintaining an efficacious therapeutic effect throughout the course of therapy, including: continuing to use the first set of stimulation parameter values to deliver the first level of neurostimulation when the first set of characteristic values similarly correspond to the characteristic values in the first template; and continuing to use the second set of stimulation parameter values to deliver the second level of neurostimulation when the second set of characteristic values similarly correspond to the characteristic values in the second template. However, paragraphs [0114-0116] describe delivering neurostimulation using stimulation parameters, measuring action potentials evoked from the delivered neurostimulation, and performing a neuro-response analysis to determine if any adverse physiological responses have been detected, and if so, the particular evoking and/or therapeutic signal maybe deemed as adverse, and an adjustment to the therapeutic electrical signal parameter may then be performed.  Maschino et al. states, “This process may be continuously repeated until no adverse stimulation signal is found…Based upon the determination that adverse effects have been found, an adaptive correction or adjustment to various therapeutic stimulation parameters may be made to improve the quality and the effectiveness of the therapeutic stimulation.” ([0116]).  It is therefore reasoned that one of ordinary skill in the art at the time the invention was made would have understood that a measured physiological signal deemed non-adverse, would result in no adjustment to the therapeutic electrical signal parameter, as the resultant physiological signal is desirable, or in other words, efficacious.  Maschino et al. does not expressly disclose wherein the first and the second levels of neurostimulation correspond to a first template and a second templates, respectively, wherein the first template and second templates are stored in memory, the first level and the second levels of neurostimulation correspond to a first and second sets of stimulation parameter values, respectively; the analyzing including comparing the first set and the second set of characteristic values to characteristic values in the first and second templates, respectively.  Peterson et al. teaches it is known in the art to associate levels of neurostimulation with templates (“new measurement of at least one environmental parameter”), wherein the templates are stored in memory (“memory configured for storing a plurality of reference measurements”), and the levels of neurostimulation correspond to sets of stimulation parameter values ([0015]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Maschino et al. to correspond the first and second levels of stimulation to a first and second template, respectively, where these templates are stored in memory, and the first and second levels of neurostimulation each correspond to first and second sets of stimulation parameter values as taught by Peterson et al. in order to provide an association between levels of stimulation with the sets of parameter values and a plurality of templates that would be more helpful in determining a comparison between different stimulation levels ([0016]), and determining a correlation between templates and sets of stimulation parameter values ([0008]).  Maschino et al. does not expressly disclose the characteristic values of action potentials are waveform characteristic values.  Kramer et al. teaches it is known in the art to use template matching techniques to detect and measure particular patterns of evoked response, where a set of waveform characteristic values (“relative times of peak values, number of baseline (zero) crossings, signal slopes, and the like”) of the evoked response are compared to a set of features of a template to determine if they similarly correspond or do not similarly correspond ([0053]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Maschino et al. to try and compare waveform characteristics of the measured evoked action potentials to that of a template as taught by Kramer et al. in order to provide a standard of determining what should be favorable or not favorable, in order to appropriately set stimulation parameters for the patient.
Regarding claims 3-4, Maschino et al. discloses the adjusting the first set of the stimulation values or the second set of stimulation values includes adjusting at least one of a pulse amplitude, a pulse width, a pulse rate, duty cycle or burst rate ([0111], [0115]).
Regarding claims 9-12, Maschino et al. discloses wherein first or second sets of waveform characteristic values do not similarly correspond to the waveform characteristic values in the first or second templates, respectively, when at least one of the first or second sets of waveform characteristic values is different from the waveform characteristic values in the first or second sets of waveform characteristic values by more than a tolerance threshold or for more than a threshold time period or a threshold number of measurements ([0113]).
Regarding claim 13, Maschino et al. does not expressly disclose adjusting the first set or the second set of stimulation values is based on a patient’s movement.  Peterson et al. teaches it is important to set different stimulation sets for different postures ([0013]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Maschino et al. to adjust the first set or the second set of stimulation values based on a patient’s movement as taught by Peterson et al. as different postures may require different stimulation parameters for efficacious and comfortable stimulation ([0013]).

Claim 5 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maschino et al. (US PG Pub 2007/0179557) in view of Peterson et al. (US PG Pub 2013/0150918) and Kramer et al. (US PG Pub 2011/0257708) as applied to claims 2-4, 6-13 above, and further in view of Parker et al. (US PG Pub 2014/0236257).
Regarding claim 5, Maschino et al. discloses a desire to determine a particular location of the body for electrode placement for a more effective stimulation regimen ([0109]) and lists a plurality of stimulation parameters (“The parameters may include, but are not limited to”) that may be adjusted ([0115]) but does not expressly state adjusting an electrode combination.  Parker et al. however, teaches electrode combinations are a known stimulation parameter that may be adjusted in response to determining evoked responses generated from delivered stimulation ([0146]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Maschino et al. to modify an electrode combination as a stimulation parameter value as taught by Parker et al. as it is a known parameter to adjust for stimulation, and since it helps achieve the same result of determining a better location in the body for a more effective stimulation regimen.

Claims 16, 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maschino et al. (US PG Pub 2007/0179557) in view of Peterson et al. (US PG Pub 2013/0150918) and Kramer et al. (US PG Pub 2011/0257708) as applied to claims 2-4, 6-13 above, and further in view of Kieval et al. (US PG Pub 2008/0167693).
Regarding claims 16, 20, Maschino et al. does not expressly disclose wherein adjusting the first set or the second set of stimulation values is based on an electrocortigram or impedance measurement.  Kieval et al. teaches it is known in the art to modify stimulation based on a sensed patient condition, such as an electrocortigram or impedance sensor ([0016]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Maschino et al. to adapt stimulation parameter sets with the sensed patient conditions as taught by Kieval et al. in order to better adapt delivered stimulation as needed and as it is known in the art to do so, and the results of such a modification would be reasonably predictable.

Claims 14, 16-18 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maschino et al. (US PG Pub 2007/0179557) in view of Peterson et al. (US PG Pub 2013/0150918) and Kramer et al. (US PG Pub 2011/0257708) as applied to claims 2-4, 6-13 above, and further in view of Chaouat (US Pat 7,463,927).
Regarding claims 14, 16-18, Maschino et al. does not expressly disclose adjusting the first set or second set of stimulation values is based on a transcutaneous oxygen tension.  Chaouat teaches it is known in the art to monitor patient parameters such as temperature, transcutaneous oxygen tension, chemical species concentration, electroencephalogram and using these monitored parameters to modify stimulation parameters (col. 11, lines 50-61; col. 12, lines 49-57).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Maschino et al. to adapt stimulation parameter sets with the sensed patient conditions as taught by Chaouat in order to better adapt delivered stimulation as needed and as it is known in the art to do so, and the results of such a modification would be reasonably predictable.

Claims 15, 19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maschino et al. (US PG Pub 2007/0179557) in view of Peterson et al. (US PG Pub 2013/0150918) and Kramer et al. (US PG Pub 2011/0257708) as applied to claims 2-4, 6-13 above, and further in view of Starkebaum et al. (US PG Pub 2012/0259389).
Regarding claims 15 and 19, Maschino et al. does not expressly disclose adjusting the first set or second set of stimulation values based on a patient’s blood flow or a glucose concentration.  Starkebaum et al. teaches it is known in the art to modify when an implantable medical device delivers electrical stimulation based on physiological parameters such as blood flow or blood glucose ([0154]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Maschino et al. to adapt stimulation parameter sets with the sensed patient conditions as taught by Starkebaum et al. in order to better adapt delivered stimulation as needed and as it is known in the art to do so, and the results of such a modification would be reasonably predictable.

Claim 21 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maschino et al. (US PG Pub 2007/0179557) in view of Peterson et al. (US PG Pub 2013/0150918) and Kramer et al. (US PG Pub 2011/0257708) as applied to claims 2-4, 6-13 above, and further in view of Gerber et al. (US PG Pub 2010/0280576).
Regarding claim 21, Maschino et al. does not expressly disclose adjusting the first set or the second set of stimulation values based on whether the patient is asleep or awake.  Gerber et al. teaches monitoring whether a patient is asleep or awake to adjust stimulation values according to a therapeutic tree (fig. 9; [0109]), as determining if a patient is able to sleep may reflect the extend of experienced pain and stimulation efficacy ([0101]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Maschino et al. to adapt stimulation parameter sets with the sensed patient conditions as taught by Gerber et al. in order to better adapt delivered stimulation as needed and as it is known in the art to do so, and the results of such a modification would be reasonably predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792